Powers, J.
The suit arises' from an attempt bn the part of the town of St. Johnsbury to tax certain real estate belonging to the St. Johnsbury Academy, and comes to this Court on the plaintiff’s exception to a judgment for the defendant. The case was heard below on the report of a referee, from which it appears that five different pieces of property were involved, but at the hearing before us counsel for the plaintiff expressly abandoned any claim on account of all.save two, which are called respectively the Colby House and the Ide House. The only question made is as to the taxability of the property.
The Colby House was involved in Willard v. Pike, 59 Vt. 202, 9 Atl. 907, and it was then held to be exempt from taxation. The statute, in all respects here material, remains as it was then; nor have the facts materially changed, for it then appeared that all or a part of the property was rented for a boarding-house for academy and other boarders, that a part was occupied by one of the professors of the academy, and that the income from the property was used for the general purposes of the institution. While now the findings are that the property is in' four *174parts; that one is rented for a boarding-house for students and Others; that the others are rented for tenements-; and that the rents are used for the running expenses of the school. If it should be urged that the fact that only a part of the property is now directly devoted to school purposes, while before áll of it was, it would be enough to say that this makes it stand just as the ‘ ‘ Club House ’ ’ stood before, — and the Club House was held to be exempt in the Willard Case. We cannot hold this property to be taxable, without rejecting the conclusions of that case,— which we are unwilling to do.
There is another reason why the fact that only a part of these premises is directly used for school purposes would not avail in this suit. If we should hold that so much as is used as a boarding-house for students is exempt and the rest taxable, the case would stand like Johnson v. Jones, 86 Vt. 167, 83 Atl. 1085, and the whole tax would be uncollectible.
The Ide House does not appear to have been involved in Willard v. Pike. It was bought with money taken from the endowment funds of the institution. It is rented and the income is used for the support of the school. Its standing differs from that of the Colby House only in this respect: it is all, instead of a part, rented for purposes not directly connected with the running of the academy. Such a piece of property was not before the Court in the Willard Case, but is covered by the argument, which is logical and satisfactory. And we hold that this property is exempt under the authority of that case. The suggestion in the opinion in that case that the ownership must be for the appropriate use and benefit of the -institution as an academy and not merely for speculative purposes, does not affect the case, so far as the situation of this property is concerned. Though it is found that the trustees would not have bought this property if they had not eonsidered'it a good investment, nothing appears to compel the inference that it was bought to sell again for profit or that it is held for speculative purposes. It is quite as consistent with the finding to infer that it was considered a good permanent investment as a safe and steady revenue producer, as a municipal or government bond might be. Indeed, this seems to be the true meaning of the finding; but if it can be said that its meaning is doubtful, it is our duty, in support of the judgment, to assume that the court below so interpreted it.
*175We are confirmed in onr conclusion that this property is' exempt by the fact that the Legislature, by the passage of No. 33, Acts of 1910, provided that “the exemption from taxation of lands owned or leased by colleges, academies or other public schools, shall not be construed as exempting lands or buildings rented for general commercial purposes. * * *” It seems plain that this act is amendatory rather than declaratory. It is to be presumed that in enacting it the Legislature acted with full knowlédge of the prior legislation on the subject, and its construction by the courts, (36 Cyc. 1135; Johns v. Sheridan, (Ind.) 89 N. E. 899 ; Reed v. Goldneck, 112 Mo. App. 310, 86 S. W. 1104; Rich v. Keyser, 54 Pa. St. 86; Endlich, Interp. St., §367; and see State v. Rut. R. R. Co., 81 Vt. 508, 71 Atl. 197), and that it intended to make some change in the existing law. U. S. v. Bashaw, 50 Fed. 749, 1 C. C. A. 653; Reed v. Goldneck, supra. The change here intended was obviously the removal of an existing exemption.

Judgment affirmed.